Mr. Justice Boggs delivered the opinion of the Court. Everything printed which reflects on the character of another by imputing to him or her any felony or misdemeanor involving moral turpitude or fraud, dishonesty or dishonorable conduct, and tending to bring such other person into public contempt, hatred, scorn or ridicule, is a libel. 13 Amer. & Eng. Ency. of Law, 297-299; Newell on Slander, 43; Cevery v. Daily News Co., 139 Ill. 345. The imputation of the publication in the case at bar is, to our minds, not at all doubtful. It is, the appellant procured certain persons to subscribe for a book, by representing to such persons the Federation of Labor was promoting and was interested in the enterprise of selling the book, and she was acting in the matter as its agent or representative, while in truth the Federation of Labor had nothing to do with the business of selling the book and was not interested in the enterprise in which she was engaged, and her representations it had, and she was its agent, were false, and but part of a clever swindle practiced by her to procure such persons to agree to buy the book by inducing them to believe it ivas being-sold in the interest of the cause of organized labor, and that such persons were induced to sign contracts to buy the books by the methods thus employed by her. Such is the unmistakable meaning of the published article giving the words and phrases used common acceptation and import. The assertion, it is believed the Federation of Labor had nothing to do with the enterprise, is equivalent to a direct statement to the same effect. Miller v. Miller, 8 Johns. (N. Y.) 74; Bocker v. State, 14 Southern Rep. 562. It is a misdemeanor involving moral turpitude, under the provisions of section 96 of the criminal code, to obtain the signature of -another to any written instrument by false pretenses with intent to cheat and defraud the person whose signature is so obtained. The publication alleges the buyers of the books signed contracts, meaning of course written instruments. A written subscription for or to a book is a written contract to accept and pay for a book when delivered, or upon stated terms and conditions. Black, Law Dictionary, 1131. If accepted it becomes a legal obligation, and may be enforced in courts of law; is the subject-matter of forgery (People v. Matt, 34 Mich. 80), and is a “ written instrument ” within the meaning of these words as used in the criminal code. The publication, we think, imputed to the appellant the statutory crime of obtaining signatures to written instruments by false pretenses, and if that be true, it follows the demurrer to the first and second count should have been overruled. The charge in the third count is, it was intended by the publication to impute to and charge the appellant with designedly having used dishonest methods, and with cheating and defrauding others in the prosecution of her business of canvassing for subscribers to a book. The publication bears this interpretation, and we think a good cause of action is set out in the third count. In the view we are constrained to take, the judgment must be reversed and the cause remanded with directions to the court to overrule the demurrer and require the appellant to plead to the declaration.